Name: Council Regulation (EC) No 49/1999 of 18 December 1998 fixing, for certain stocks of highly migratory fish, the total allowable catches for 1999, their distribution in quotas to Member States and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 L 13/54 EN Official Journal of the European Communities 18.1.1999 COUNCIL REGULATION (EC) No 49/1999 of 18 December 1998 fixing, for certain stocks of highly migratory fish, the total allowable catches for 1999, their distribution in quotas to Member States and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas the United Nations Convention on the Law of the Sea, which contains principles and rules relating to the conservation and management of the living resources of the sea has been approved on behalf of the Community (2); whereas, in the framework of its wider international obligations, the Community participates in efforts arising in international waters to conserve fish stocks; Whereas the Community is a Contracting Party to the International Commission for the Conservation of Atlantic Tunas (ICCAT); whereas ICCAT has recommended the setting of catch limitations for bluefin tuna in the Atlantic and the Mediterranean and for swordfish in the Atlantic; whereas those recommendations are binding on the Community; whereas it is appropriate for the Community to implement those recommendations; Whereas, under Article 8(4) of Regulation (EEC) No 3760/92, it is the task of the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available to the Community and the terms on which catches may be made, and to divide up the share available to the Community among the Member States; Whereas the percentage shares of the Member States in catches from the Eastern Atlantic and Mediterranean stocks for bluefin tuna should be set; (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). (2) OJ L 179, 23. 6.1998, p. 1. Whereas for 1999 an ad hoc distribution among the Member States should be made in view of the special circumstances due to the Communitys accession to ICCAT; Whereas, to ensure efficient management of this TAC and apply the ICCAT recommendations, the specific terms and conditions on which fishing may be carried out under it should be laid down; Whereas, in accordance with Article 40 of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3), the Member States are exempted from the obligations under Articles 6 and 8 of that Regulation (log books and related provisions) with respect to fishing activities in the Mediterranean; whereas it is therefore essential, for the implementation of this Regulation, to set rules on the recording and notification of catches during such fishing activities; Whereas ICCAT has laid down a system of deductions for quantities overfished which differs from the system laid down in Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (4); whereas it is therefore necessary to rule out the application of Article 5(2) of that Regulation; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 This Regulation fixes, for certain stocks of highly migratory fish, the total allowable catches (TACs) for (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2635/97 (OJ L 356, 31.12.1997, p. 14). (4) OJ L 115, 9. 5.1996, p. 3. L 13/55EN Official Journal of the European Communities18.1.1999 each stock, the share of these catches available to the Community, the allocation of that share among Member States in the form of quotas for fish, and the specific terms and conditions on which these stocks may be fished. Article 2 1. The percentages allocated to Member States from the share available to the Community of bluefin tuna stocks in the Eastern Atlantic and the Mediterranean shall be as follows:  France: 33,89 %,  Greece: 1,77 %,  Italy: 26,75 %,  Portugal: 3,23 %,  Spain: 34,35 %. 2. However, the TACs, Community shares, quotas and specific conditions for bluefin tuna and swordfish for 1999 shall be set out in the Annex hereto. Article 3 By way of derogation from Article 3a of Council Regulation (EC) No 1626/94 of 27 June 1994 laying down certain technical measures for the conservation of fishery resources in the Mediterranean (1), the taking of bluefin tuna with an encircling net shall be prohibited between 1 and 31 May in the Adriatic and between 16 July and 15 August in the rest of the Mediterranean. By way of derogation from Annex IV to Regulation (EC) No 1626/94, it shall be prohibited to retain on board, tranship, land, transport, store, sell, display or otherwise put up for sale individual bluefin tuna of less than 3,2 kg in weight. Article 4 In the case of fishing operations which, under Article 40 of Regulation (EEC) No 2847/93, are not covered by the requirements set out in Articles 6 and 8 of that Regulation, Member States shall:  introduce systems for recording and sampling which will make it possible to estimate each month the total quantity of fish of the stocks listed in the Annex (1) OJ L 171, 6.7.1994, p. 1. Regulation as last amended by Regulation (EC) No 782/98 (OJ L 113, 15.4.1998, p. 6). hereto which have been landed or transhipped by vessels flying their flag or registered on their territory, and the total quantities landed in their ports by vessels flying the flag of other Member States or registered in them,  report to the Commission by the 15th of every month, in respect of the stocks listed in the Annex hereto, the total quantities landed or transhipped during the previous month by vessels flying their flag or registered on their territory and the total quantities landed in their ports by vessels flying the flag of other Member States or registered in them. Article 5 The allocation of the quotas of fish referred to in Article 1 among the Member States shall be without prejudice to:  exchanges made under Article 9(1) of Regulation (EEC) No 3760/92,  re-allocations made under Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93,  additional landings permitted under Article 3 of Regulation (EC) No 847/96,  quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96,  deductions made under Article 5(1) of Regulation (EC) No 847/96. Article 6 1. The TACs for bluefin tuna and swordfish shall be considered as analytical for the purposes of Regulation (EC) No 847/96. 2. The fishing quotas set out in the Annex hereto shall not be subject to the conditions laid down in Article 5(2) of Regulation (EC) No 847/96. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1999. L 13/56 EN Official Journal of the European Communities 18.1.1999 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Council The President W. MOLTERER L 13/57EN Official Journal of the European Communities18.1.1999 ANNEX TACs by stock and area for 1999 and the allocation among Member States of the share available to the Community (in tonnes live weight, except where otherwise specified) Species: Bluefin tuna Thunnus thynnus Zone: Atlantic Ocean, east of longitude 45 °W, and Mediterranean BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± 126 EspaÃ ±a 5 555 France 6 413 Ireland Italia 3 463 Luxembourg Nederland Ã sterreich Portugal 519 Suomi/Finland Sverige United Kingdom 60 (1) EC 16 136 TAC 32 000 (1) Available to all Member States except Greece, Spain, France, Italy and Portugal, and only as by-catch. Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, north of latitude 5 °N BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 4 413,75 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 802,50 Suomi/Finland Sverige United Kingdom 60 (1) EC 5 276,25 TAC 10 700 (1) Available to all Member States except Spain and Portugal, and only as by-catch. L 13/58 EN Official Journal of the European Communities 18.1.1999 Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, south of latitude 5 °N BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 5 848 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 385 Suomi/Finland Sverige United Kingdom EC 6 233 TAC 14 620